Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT

                                    No. 04-17-00102-CV

                    IN THE INTEREST OF A.D.S. and J.P.S., Children

                  From the 57th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016PA00151
                         Honorable Richard Garcia, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE MARTINEZ

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       SIGNED August 2, 2017.


                                               _____________________________
                                               Rebeca C. Martinez, Justice